Citation Nr: 1120729	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  09-21 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to a compensable evaluation for the service-connected right ear hearing loss, after a 10 percent deduction for impairment existing prior to service under the provisions of 38 C.F.R. § 4.22.  



REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the RO.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in April 2011.  

During the course of the appeal, the Veteran has raised the issue of service connection for tinnitus.  This matter is referred to the RO for appropriate consideration.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that he is entitled to a higher rating for his service-connected right ear hearing loss, which was initially rated as noncompensable (no percent) disabling under Diagnostic Code (DC) 6100, due to the inadequacy of the initial evaluation.  38 C.F.R. §§ 4.85 and 4.86.  

The Board's review of the claims file reveals that further development of this matter is warranted.  

Historically, the Veteran was granted service connection for right ear hearing loss in a February 1973 RO rating decision, issued in March 1973, and was assigned a noncompensable rating, effective from June 22, 1971.  He filed his most recent claim for an increased rating in July 2007.  He was denied entitlement to a compensable rating in a February 2008 RO rating decision, based on a finding that although the Veteran's right ear hearing loss met the diagnostic criteria for a 10 percent evaluation, the hearing impairment in the right ear upon entrance into service was at a 10 percent level, and the difference was deducted from the overall evaluation assigned.  

In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service.  38 C.F.R. § 4.22 (2010).  

During his Board hearing, the Veteran testified that his hearing loss was made worse during service due to shooting in rifle training and participating in generator school and that his hearing loss in the right ear had been described by a private practitioner as profound.  

Notably, his most recent VA audiology examination took place in September 2007.  The examiner noted that the Veteran was exposed to loud noise from artillery for one year in the service.  The examiner indicated that the Veteran report mild hearing loss in the right ear before he entered service, and that hearing then significantly decreased while in the service.  On the authorized audiological evaluation of the right ear, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
85
105
105+
105+

Speech audiometry revealed speech recognition ability of 0 percent in the right ear.  The Veteran was diagnosed with normal to profound sensorineural hearing loss.  

Significantly, the VA examiner failed to comment on what the degree of disability was over and above the degree existing at the time of entrance into the active service.  

A private audiological evaluation report, dated in October 2007, shows speech discrimination score of 16 percent in the right ear, and reflects a diagnosis of mild to profound steeply sloping mixed hearing loss in the right ear.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
90
110
-
110

Given the Veteran's contentions that his right ear hearing loss continues to worsen over time, and given that his last VA examination was provided approximately 4 years ago and failed to address what the degree of disability was over and above the degree existing at the time of entrance into the active service, the Board is of the opinion that a new VA examination is warranted to assess the current severity of the service-connected right ear hearing loss.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) is applicable to this appeal.  Specifically, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if the VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  

Prior to arranging for the Veteran to undergo any examination, the VA should obtain and associate with the claims file all outstanding VA medical records.  During his hearing, the Veteran reported undergoing examination and/or treatment at a VA Medical Center (VAMC), yet there are no VA treatment records contained within the claims file.  As such, the RO should seek to obtain any outstanding VA treatment records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by VCAA prior to readjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and his representative and request that he provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claim for an increased rating.  

In particular, the RO should seek to obtain records from any VAMC that has provided medical treatment to the Veteran for his right ear hearing loss.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all records referred to by the Veteran not already on file.  

2.  The RO should also arrange for the Veteran to undergo a VA audiological evaluation (with audiometric studies) to assess the current severity of his right ear hearing loss.  In the report of the evaluation the examiner should comment regarding the nature and extent of any impairment of social and/or occupational functioning due to hearing loss that would be expected given the degree of severity of the disability found.  

The examiner must comment on what the degree of the right ear hearing loss disability is over and above the degree existing at the time of entrance into the active service.  

The claims folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for any medical opinions offered must be provided.  

3.  Following completion of all indicated development, the RO should readjudicate the Veteran's claim for an increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


